COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER TO FILE REPORTER’S RECORD

Appellate case name:        In the Interest of M.M.M., M.L.B. aka M.B. and Z.T.B.,
                            Children

Appellate case number:      01-16-00998-CV

Trial court case number:    2016-00114J

Trial court:                313th District Court of Harris County

        On January 11, 2017, the court reporter, Rachel Gamez, filed an information sheet
in this Court stating that the appellant had neither paid nor made arrangements to pay for
the reporter’s record, and was not appealing as indigent. However, a review of the
clerk’s record shows that the trial court had signed a “Temporary Order Following
Adversary Hearing” finding appellant, P.L.B., to be indigent on January 21, 2016.
Because there does not appear to be any subsequent order finding appellant to no longer
be indigent, he is presumed to remain indigent on appeal. See TEX. FAM. CODE ANN. §
107.013(e) (West Supp. 2016) (“A parent who the court has determined is indigent for
purposes of this section is presumed to remain indigent for the duration of the suit and
any subsequent appeal unless the court, after reconsideration on the motion of the parent,
the attorney ad litem for the parent, or the attorney representing the governmental entity,
determines that the parent is no longer indigent due to a material and substantial change
in the parent’s financial circumstances.”).

      Accordingly, the court reporter, Rachel Gamez, or the substitute reporter, is
ORDERED to prepare, certify, and file a reporter’s record in this appeal, without
advance payment of costs. See TEX. R. APP. P. 20.1(j)(3), 34.6(d). The reporter’s record
must be filed with the Clerk of the First Court of Appeals within 10 days of the date of
this Order.

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court
Date: April 4, 2017